Citation Nr: 0843862	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disorder (COPD), to include as 
secondary to service-connected chronic sinusitis with 
deviated nasal septum, with secondary oral antral fistula on 
the right.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for chronic sinusitis with deviated nasal septum, 
with secondary oral antral fistula on the right.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse, veteran's daughter


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from March 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The veteran appeared at a Travel Board Hearing before the 
undersigned in February 2008.  A transcript is associated 
with the claims folder.  

The issue of entitlement to a disability evaluation in excess 
of 30 percent for chronic sinusitis with deviated nasal 
septum, with secondary oral antral fistula on the right, on 
an extraschedular basis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Evidence received since the last final decision of record 
regarding a claim for entitlement to service connection for 
COPD is new to the record, and it relates to a previously 
unestablished fact necessary to substantiate the underlying 
claim for service connection; it raises a reasonable 
possibility of substantiating the claim.  

2.  The competent medical evidence shows that the veteran's 
service-connected chronic sinusitis aggravated his COPD 
beyond the natural progression of the disorder; indeed, the 
sinusitis worsened the severity of the COPD.  

3.  The veteran has not had surgery for sinusitis due to his 
medical condition; as such, he is legally precluded from 
obtaining the maximum schedular rating.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for chronic 
obstructive pulmonary disorder (COPD), to include as 
secondary to service-connected chronic sinusitis with 
deviated nasal septum, with secondary oral antral fistula on 
the right.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  Service connection for chronic obstructive pulmonary 
disorder (COPD), to include as secondary to service-connected 
chronic sinusitis with deviated nasal septum, with secondary 
oral antral fistula on the right, is warranted.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

3.  The veteran has not met the legal requirements for the 
next highest (maximum) schedular (50 percent) rating for his 
service-connected sinusitis with deviated nasal septum, with 
secondary oral antral fistula on the right.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §4.97, Diagnostic Codes 6510-6514 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for COPD.  
Therefore, no further development is needed with respect to 
this claim.  

Regarding schedular entitlement to a rating in excess of 30 
percent for sinusitis, the Board notes that in enacting the 
Veterans Claims Assistance Act of 2000 (VCAA), Congress noted 
the importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, as this case for this 
issue (i.e. the veteran has not had surgery nor contended 
that he has had surgery, and thus cannot receive the 50 
percent maximum schedular rating), the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132; Smith (Claudus) 
v. Gober, 14 Vet.App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Legal Criteria-Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Under 38 C.F.R. § 3.310(a), secondary service connection is 
awarded when a disability is proximately due to or the result 
of a service-connected disability.  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disorder also warrants 
secondary service connection, to the degree of aggravation. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Legal Criteria-Increased Ratings (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase in the assigned disability rating, 
the entire period, from the filing of the claim forward, must 
be considered in rating the veteran so that possible 
"staged" ratings may be contemplated. Hart v. Mansfield, 21 
Vet. App. 505 (2007).
In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Analysis-New and Material Evidence and Service 
Connection/COPD

The veteran was initially denied service connection for COPD, 
to include as secondary to sinusitis, in an August 1988 
rating decision that was not appealed.  The reason for the 
denial was that the evidence did not show that there was 
either a causal or aggravating relationship between the 
sinusitis and the claimed COPD.  This decision is final.  The 
RO, in the current appeal, addressed the underlying service 
connection claim on the merits; however, the Board must make 
a determination to reopen in its own right, irrespective of 
the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).    

In analyzing the petition to reopen, the Board notes that 
since this last finalized decision, the veteran has sent 
several opinions (both VA and private) dating from December 
2002 to the present, which link the veteran's COPD with his 
service-connected sinusitis.  These medical opinions are new, 
in that they were not of record at the time of the 1988 
decision, and are most certainly material, in that they 
relate to a previously unestablished fact necessary to 
substantiate the underlying claim (e.g. a nexus between the 
claimed nonservice-connected disorder and the service-
connected sinusitis).  See 38 C.F.R. § 3.156.  As this is the 
case, the claim is reopened, and the Board will address the 
claim for service connection on the merits.   

The veteran contends that he has a current diagnosis of COPD, 
and that as a result of service-connected sinusitis, the COPD 
was aggravated beyond the normal progression of the disease 
process.  The Board agrees with this contention.  

There is no doubt that the veteran has very severe COPD, with 
multiple medical opinions offering the diagnosis at least 
since the late 1980s.  A private medical letter of November 
2004 confirmed the presence of "severe obstructive lung 
disease," and a March 2005 VA pulmonary examination also 
assessed severe COPD.  Thus, a current disability is 
established for the purpose of the claim for service 
connection.  

The veteran has not specifically contended that his COPD 
began in service or, alternatively, that it had a causal 
relationship to service.  Instead, the veteran is of the 
opinion that he developed COPD post-service, and that his 
service-connected sinusitis aggravated the disorder beyond 
the natural progression of the disease.  It is noted that the 
veteran has been in receipt of service connection for 
sinusitis since March 1987, and that there is a significant 
history of sinus problems dating back to a dental surgery 
which occurred in service.  Regarding a link between the 
sinusitis and service, the Board notes that there is ample 
competent medical evidence (both VA and private) which 
supports the contended relationship.  Specifically, a private 
medical letter of December 2002 stated that the oro-antral 
fistula developed in service has caused the onset of chronic 
sinusitis, which in turn has "exacerbated [the] lung 
disease."  In November 2004, a private otolaryngologist 
(ENT) stated that the chronic sinus problems have 
"worsened" the chronic lung problems.  A December 2004 
medical letter supported this, and stated that the "sinus 
disease and lower respiratory disability were intertwined."  
Finally, a March 2005 VA opinion (with addendums added in 
July 2005 and September 2005) came to the conclusion that the 
sinusitis has resulted in a worsening of the veteran's COPD.  

The Board finds this evidence to be unequivocal and 
uncontroverted, and the reason for the RO's initial denial is 
unsatisfactory.  Specifically, the RO did concede an 
aggravating relationship between the service-connected 
sinusitis and the claimed COPD; however, determined that the 
veteran's COPD was 100 percent disabling before the onset of 
aggravation, and that as such, any level of aggravation would 
be noncompensable.  Firstly, the RO did not list how they 
came to this conclusion other than vaguely referring to the 
current findings established in the September 2005 VA 
pulmonary examination addendum.  Upon review, the Board 
cannot conclude that these findings are relevant except as to 
find a current level of severity for the COPD.  Indeed, the 
veteran has had sinusitis chronically since his time in 
military service, and has had pulmonary difficulties at least 
since the late 1980s. Nowhere in the record is there 
established a specific point at which the chronic sinusitis 
began to aggravate the COPD; however, the multiple medical 
opinions of record imply that the interplay is ongoing and 
has been so for a significant period of time.  Thus the RO, 
in making a determination of the date for the onset of 
aggravation, has supplanted its medical judgment for those of 
the competent opinions of record, which is legally 
prohibited.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Indeed, the medical evidence established sinusitis going back 
to service, and of COPD to at least the 1980s, and it is 
implicit from the medical opinions (utilizing such terms as 
"intertwined" and "worsening") that an ongoing aggravation 
has been in play since the veteran first developed his 
pulmonary condition.  

Given the above, there is a current disability and ample 
evidence showing that the service-connected sinusitis has 
aggravated COPD beyond the natural progression of the 
disorder, and that this interplay has been ongoing since the 
two conditions became simultaneously present.  Thus, the 
requirements for service connection on a secondary basis are 
met, and the claim is granted.  See 38 C.F.R. § 3.310.  

Analysis-Increase Rating (Schedular Basis)

The veteran is currently in receipt of a 30 percent 
evaluation for his sinusitis, and he contends that his 
condition is more severe that what is contemplated by the 
rating.  

The most recent VA examination of record addressing sinusitis 
was conducted in December 2004, and is significantly dated 
and not particularly helpful in establishing the objective 
findings which contribute to the severity of the condition.  
Specifically, while it relates the veteran's subjective 
complaints, there is no report of objective findings save for 
a diagnosis and a two sentence discussion which noted that no 
pus, polyps, or oral antral fistula was present.  The Board 
would, under most circumstances, remand the claim so that a 
new and comprehensive otolaryngology (ENT) examination could 
be offered.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In the 
remanded section below, a new ENT examination is ordered; 
however, the veteran has made a statement which, under 
schedular guidelines, makes his current 30 percent rating the 
only legally available disability evaluation.  

Indeed, in order to qualify for the maximum schedular 50 
percent rating under 38 C.F.R. § 4.97, Diagnostic Codes 6510-
6514, there must be sinusitis that has required radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The veteran has stated that, due to his 
severe pulmonary conditions, he has not been recommended for 
surgery, as the risk to his life from general anesthesia is 
too great.  The Board has no reason to doubt this; however, 
the fact that surgery has not been conducted on the sinuses 
means that there can be no legal entitlement to the 50 
percent rating under schedular criteria.  Thus, at least on a 
schedular basis, the claim must be denied.  

This determination is a legal matter, as the veteran has not 
contended that he has had surgery for his sinuses.  Thus, as 
there is no surgical history, there is no way for the veteran 
to achieve the higher schedular rating, and as a matter of 
law the claim cannot be granted.  Certain evidentiary 
standards (i.e. "benefit of the doubt" rule) are not 
applicable in this instance, as the final determination rests 
on a legal limitation in the rating criteria. 


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as secondary to 
service-connected chronic sinusitis with deviated nasal 
septum, with secondary oral antral fistula on the right; the 
claim to reopen is granted.  

Service connection for chronic obstructive pulmonary disorder 
(COPD), to include as secondary to service-connected chronic 
sinusitis with deviated nasal septum, with secondary oral 
antral fistula on the right, is granted.  

Entitlement to a disability evaluation in excess of 30 
percent for chronic sinusitis with deviated nasal septum, 
with secondary oral antral fistula on the right, on a 
schedular basis, is denied.  

REMAND

Increase Rating/Sinusitis (Extraschedular Basis)

As mentioned in the above decision, without a surgical 
history, the veteran is legally precluded from attaining a 50 
percent maximum schedular rating for his service-connected 
sinusitis.  What is particularly unique in the current 
instance, however, is that the veteran's COPD acts as a 
complicating factor to his ability to have surgery on his 
sinuses, and thus the disability picture is outside of the 
norm of what is contemplated by the rating schedule.  

Indeed, while the interference with the veteran's employment 
is not specifically addressed, it is evident that the 
sinusitis is productive of multiple trips to the hospital for 
medical treatment, and that the veteran's spouse ( a 
registered nurse-RN) has had to frequently treat the 
veteran's sinus condition with intravenous (i.v.) 
antibiotics.  Thus, the risks of anesthesia and the need for 
frequent in-home and hospital medical care of the condition 
take the disorder outside of the norm.  As such, the Board 
determines that a referral must be made to the Director of 
VA's Compensation and Pension Service (C+P) for consideration 
of an extraschedular evaluation.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Prior to the dispatch of the claim to C+P, however, it is 
necessary to obtain a current an thorough ENT evaluation of 
the veteran's sinuses.  Thus, the veteran must be scheduled 
for a comprehensive VA ENT examination which addresses the 
severity of the sinus condition.  Moreover, the examiner 
should opine as to why surgical options are not available, 
and what the effectiveness of medical treatment is given the 
absence of a surgical option. Upon completion of this 
examination, the claim must be dispatched to C+P for 
consideration of the extraschedular rating.      




Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for comprehensive 
VA ENT examination to determine the 
current severity of his service-connected 
sinusitis.  After the objective 
examination and any tests deemed 
necessary, the examiner should list a 
detailed rationale as to how any opinions 
or conclusions made in the examination 
report were reached.  Specifically, the 
examiner should opine as to how the 
veteran's sinus condition is affected by 
the inability to perform sinus surgery, 
and, how this inability affects the 
veteran's daily activities.  

3.  Following receipt of the report of the 
requested ENT examination, the claims file 
is to be sent to the Director of VA's 
Compensation and Pension Service for 
consideration of an extraschedular rating.  
If an extraschedular rating is not fully 
granted after this referral,  the veteran 
and his representative should be issued a 
supplemental statement of the case and his 
claim should be forwarded to the Board for 
final adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


